DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the communication filed on August 01, 2022.
3.	Claims 6 and 8 have been cancelled.
4.	Claims 1, 7 and 9-11 have been amended.
5.	Claims 1-5, 7 and 9-11 are currently pending and are considered below.
6.	After further searching, prior art has been found to reject the claims, therefore, a new Non-Final Office Action is recited below.

Claim Rejections - 35 USC § 101

7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-5, 7 and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 and 11 (a device and a method respectively) and using the method claim, recite 
detect a start and an end of ride-sharing of a second user in a moving body used by a first user, recognize a move cost of a path including at least an entire ride- sharing path that is a path on which the second user has shared a ride, recognize benefit information for providing a benefit related to charging to the first user of the moving body based on the move cost of the path including at least the entire ride-sharing path, recognize facility information indicating a facility at a point where the second user gets on or at a point where the second user gets off, and then create billing information based on the benefit for the facility indicated in the facility information, control the communication unit to transmit the benefit information and the billing information to the on-board unit of the moving body, wherein the benefit information indicates a benefit related to charging of the moving body based on a distance of the path on which the second user has shared a ride that is recognized by the ride-sharing path recognition unit.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer in performing the steps of the invention, as such the use of a computer and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits in practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of storing information amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2-5 and 7, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 9-10, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements of storing information such as identification information and billing the second user, are merely tools for storing and billing metadata. The ride-sharing detection unit, a ride-sharing path recognition unit, a benefit information recognition unit, a first and second path recognition unit, a billing information recognition unit, a storage unit, and a ride-sharing unit in all steps are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
Claims 1-5, 7 and 9-11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claim 1-5, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (U.S. Pub. No. 2018/0374014) (hereinafter ‘Matsui’) in view of Penilla et al. (U.S. Pub. No. 2016/0297316) (hereinafter ‘Penilla”).

Claims 1 and 11:  Matsui discloses an information management device and method, comprising:
a control unit configured with a CPU (see at least paragraph 0064); and 
a communication unit configured to wirelessly communicate the control unit with an on-board unit of a moving body, the on-board unit including an on-board unit CPU, (see at least paragraph 0054),
wherein the control unit is configured to:
detect a start and an end of ride- sharing of a second user in a moving body used by a first user, Matsui teaches the riding and getting off positions may be designated by the user, and riding and getting off in desirable positions for the user becomes possible (see at least paragraphs 003-005, 00256 and 0029),
recognize a move cost of a path including at least an entire ride-sharing path that is a path on which the second user has shared a ride, Matsui teaches benefit or the cost may be a benefit or a cost that corresponds to a difference between a distance of a route in which the vehicle passes the first route and subsequently reaches the second desired stop position and a distance of the second route (see at least paragraphs 0038-0040),

recognize benefit information for providing a benefit to the first user of the moving body based on the move cost of the path including at least the entire ride-sharing path that is recognized, Matsui teaches the route calculation unit 30 calculates the benefit that corresponds to the difference between the distance of a route R13 and the distance of the second route R12. That is, the benefit is the benefit that corresponds to the difference between the route (see at least paragraphs 0005, 0028 and 0169),
recognize facility information indicating a facility at a point where the second user gets on or at a point where the second user gets off, and then create billing information based on the benefit for the facility indicated in the facility information, Matsui teaches notification that indicates that the benefit or the cost is assigned may be transmitted to the apparatus that is controlled by the first user (see at least paragraphs 0040-0042 and 0048),
control the communication unit to transmit the benefit information and the billing information to the on-board unit of the moving body, , Matsui teaches notification that indicates that the benefit or the cost is assigned may be transmitted to the apparatus that is controlled by the first user (see at least paragraphs 0040-0042 and 0048),
wherein the benefit information indicates a benefit related to charging of the moving body based on a distance of the path on which the second user has shared a ride that is recognized by the ride-sharing path recognition unit, Matsui teaches the route calculation unit 30 calculates the benefit that corresponds to the difference between the distance of a route R13 and the distance of the second route R12. That is, the benefit is the benefit that corresponds to the difference between the route (see at least paragraphs 0005, 0028 and 0169).
While Matsui teaches all the limitations mentioned above, Matsui is silent on a benefit related to charging benefit.  However, Penilla teaches receiving discounts published by merchants for presentation to a network of charging units (see at least the Abstract and paragraph 0010).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Matsui to modify to include the teaching of Penilla in order to improve performance of charging units (see at least paragraph 0128).

Claim 2:  Matsui in view of Penilla information management device according to claim 1, and Penilla teaches wherein the benefit information includes information that specifies a charging facility in which the benefit can be used, Penilla teaches the discounts can be contextually selected, such that the discounts are presented when the user is expected to need a good or service and/or when the user arrives at some specific parking location or is determined to be near a geo-location of a merchant that can provide the discount for a good or service, such as when or during a time
when the vehicle is charging (see at least paragraph 0010).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Matsui to modify to include the teaching of Penilla in order to improve performance of charging units (see at least paragraph 0128).


Claim 3:  Matsui in view of Penilla information management device according to claim 1, and Penilla teaches wherein the benefit information includes information that specifies a period in which the benefit can be used, Penilla teaches metrics can include the number of charge pumps available at particular period of time, historical availability times of the charge pumps, typical charge time estimates at particular charging stations, prices associated with the charge at the particular charging stations (see at least paragraphs 0200 and 0250).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Matsui to modify to include the teaching of Penilla in order to improve performance during charging (see at least paragraphs 0200 and 0250).

Claim 4:  Matsui in view of Penilla information management device according to claim 3, and Penilla teaches wherein the benefit information includes information that specifies an end of the period, Penilla teaches metrics can include the number
of charge pumps available at particular period of time, historical availability times of the charge pumps, typical charge time estimates at particular charging stations, prices
associated with the charge at the particular charging stations (see at least paragraphs 0200 and 0250).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Matsui to modify to include the teaching of Penilla in order to improve performance during charging (see at least paragraphs 0200 and 0250).

Claim 5:  Matsui in view of Penilla information management device according to claim 1, and Penilla teaches wherein the benefit information includes information that specifies a time slot in which charging is possible, Penilla teaches pairing and/or a link may be established (e.g., for a session), in case the vehicle and the charge pad (or electronics associated on or near the charge pad) needed to communicate data during a period of time (see at least paragraph 0200).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Matsui to modify to include the teaching of Penilla in order to improve performance during charging (see at least paragraphs 0200 and 0250).

Claim 7:  Matsui in view of Penilla information management device according to claim 1, and Penilla teaches wherein the control unit is further configured to
recognize a move cost of a first path that is a path that connects a position and a destination of the moving body and does not include the entire ride-sharing path, Matsui teaches the riding and getting off positions may be designated by the user, and riding and getting off in desirable positions for the user becomes possible (see at least paragraph 0029), and
recognize a move cost of a second path that connects a position and a destination of the moving body and includes the entire ride-sharing path, Matsui teaches the riding and getting off positions may be designated by the user, and riding and getting off in desirable positions for the user becomes possible (see at least paragraph 0029), wherein
the benefit information is recognized based on the move cost of the second path and the move cost of the first path, Matsui teaches the riding and getting off positions may be designated by the user, and riding and getting off in desirable positions for the user becomes possible (see at least paragraph 0029 and 0072).

Claim 9:  Matsui in view of Penilla information management device according to claim 1, and Penilla teaches further comprising
a storage device including a memory, the storage device configured to store identification information for identifying a terminal, Matsui teaches the first apparatus 100 is a portable terminal such as a smartphone or  tablet (see at least paragraph 0064), wherein
control unit is further configured to recognize the path on which the second user has shared a ride based on information derived from a terminal that is identified by the identification information stored in the storage device, Matsui teaches the riding and getting off positions may be designated by the user, and riding and getting off in desirable positions for the user becomes possible (see at least paragraphs 003-005, 00256 and 0029).

Claim 10:  Matsui in view of Penilla information management device according to claim 1, and Matsui teaches further comprising
the control unit is further configured to recognize information for billing, for a cost based on the benefit, the biller indicated in the biller information that is associated with the second user, Matsui teaches the route calculation unit 30 calculates the benefit that corresponds to the difference between the distance of a route R13 and the distance of the second route R12. That is, the benefit is the benefit that corresponds to the difference between the route (see at least paragraphs 0005, 0028 and 0169).
Penilla teaches a storage device including a memory, the storage device configured to store the second user and biller information indicating a biller of an electricity bill of the second user by associating them, Penilla teaches the smart park and charge location will be able to communicate and identify the vehicle and user so that the system knows how to dispense charge, how to bill and when to update its records (see at least paragraph 0188).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Matsui to modify to include the teaching of Penilla in order to identify the user for efficient pairing (see at least paragraph 0188).

Response to Arguments

13.	Applicant's arguments filed on 08/01/ 2022 with respect to the rejection of claims 1-5, 7 and 9-11 under 35 U.S.C. 101 have been fully considered but they are not persuasive.  See new rejection above with respect to the amendment.

Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
15.	Cao (U.S. Patent No. 10,671961) talks about one or more ride-sharing vehicles, each having a driver mobile device in the vehicle to receive a ride-sharing request from one or more riders. The system includes a server coupled to the mobile device, wherein the server receives a group purchase of rides, the server determining first and second riders interested in purchasing rides and establishing a customer-defined group identity with the first and second rider being group members receiving a benefit, and wherein the one or more ride-sharing vehicles provides one or more rides by the first and second customer using the group identity (see at least paragraph 4).
16.	Panasonic IP Corp of America (EP 3422264 A1) talks about acquiring first stop position information that indicates a first desired stop position for riding or getting-off of a first user who rides a vehicle and tolerable range information that indicates a range of a gap from the first desired stop position, the range which is tolerated by the first user; acquiring second stop position information that indicates a second desired stop position for riding or getting-off of a second user who rides the vehicle; deciding a second route based on the first stop position information, the tolerable range information, and the second stop position information; transmitting an inquiry of whether or not the second route is approved to an apparatus that is controlled by the first user; and assigning a benefit to the first user in a case where a response that indicates that the second route is approved is received from the apparatus that is controlled by the first user or assigning a cost to the first user in a case where a response that indicates that the second route is not approved is received from the apparatus that is controlled by the first user (see at least summary).
17.	Hummel (U.S. Pub. No. 2017/0200321) talks about the ride share platform determines that the passenger received the requested ride and paid the ride price.  For example, the ride share platform can analyze the location of the candidate driver and/or passenger to determine that the passenger received the requested ride. As another example, at 410, the ride share platform can receive signals from the passenger device and/or driver device which indicate that the passenger received the requested ride. For example, the passenger device and/or driver device can provide signals in response to user input indicating that the ride has been initiated and/or completed (see at least paragraph 0122).
18.	Meyers et al. (U.S. Pub. No. 2019/0228663) talks about the route mapping and tracking module 620 may be configured to display, via the graphic display system 215, a map, a start location of a ride, a route of the ride, and an end location of the ride (see at least paragraph 0063).

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             08/25/2022